Exhibit 10.1

 

AMENDMENT NO. 1

 

TO

 

AGREEMENT AND PLAN OF MERGER

 

THIS AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made
and entered into this 24th day of February, 2010, by and between Resaca
Exploitation, Inc., a Texas corporation (“Parent”), Resaca Acquisition
Sub, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent
(“Merger Sub”), and Cano Petroleum, Inc., a Delaware corporation (“Target”).

 

W I T N E S S E T H :

 

WHEREAS, Parent, Merger Sub and Target are parties to that certain Agreement and
Plan of Merger dated September 29, 2009 (the “Original Agreement”);

 

WHEREAS, Parent and Target desire to amend the Original Agreement to extend the
Termination Date to April 30, 2010; and

 

WHEREAS, pursuant to Section 11.12 of the Original Agreement, the Original
Agreement may be amended if made in writing by Parent and Target.

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Section 1.               Certain Definitions.  Terms used in this Amendment and
not otherwise defined shall have the meanings set forth in the Original
Agreement.  All references to the “Agreement” in the Original Agreement shall be
deemed to refer to the Original Agreement, as amended by this Amendment.

 

Section 2.               Amendment and Restatement of Section 10.1(b). 
Section 10.1(b) of the Original Agreement is hereby amended and restated to read
as follows:

 

“              (b)           by either Parent or Target if the Effective Time
has not occurred on or before April 30, 2010 (the “Termination Date”), provided
that the party seeking to terminate this Agreement pursuant to this
Section 10.1(b) shall not have breached in any material respect its obligations
under this Agreement in any manner that shall have proximately contributed to
the failure to consummate the Merger on or before the Termination Date;”

 

Section 3.               Ratification of the Original Agreement.  The Original
Agreement, as amended by this Amendment, is hereby ratified and confirmed in all
respects and shall remain in full force and effect.

 

Section 4.               Counterparts.  This Amendment may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

 

RESACA EXPLOITATION, INC.

 

 

 

 

 

 

 

By:

/s/ Dennis Hammond

 

Name:

Dennis Hammond

 

Title:

President

 

 

 

 

 

 

 

RESACA ACQUISITION SUB, INC.

 

 

 

 

 

 

 

By:

/s/ Dennis Hammond

 

Name:

Dennis Hammond

 

Title:

President

 

 

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

Name:

S. Jeffrey Johnson

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------